Name: Commission Regulation (EEC) No 1257/88 of 6 May 1988 amending Regulations (EEC) No 864/88 and (EEC) No 913/88 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5. 88 Official Journal of the European Communities No L 119/27 COMMISSION REGULATION {EEC) No 1257/88 of 6 May 1988 amending Regulations (EEC) No 864/88 and (EEC) No 913/88 fixing the amount of the subsidy on oil seeds year could only be calculated provisionally on the basis of the prices and the reduction in the amount of the subsidy valid for the 1987/88 marketing year ; whereas that amount must therefore be applied provisionally only and will have to be confirmed or replaced once the prices and related measures for the 1988/89 marketing year are known ; Whereas Regulations (EEC) No 864/88 and (EEC) No 913/88 omit to state, as indicated for rape, that the amounts of the aid for sunflower seed in the case of advance fixing for the 1988/89 marketing year apply provisionally only ; whereas, for the sake of clarity, the provisional nature of those amounts of the subsidy should be indicated explicity, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1098/88 (2), and in particular Article 27 (4) thereof, Whereas the target price and the monthly increments in the target price for rape and sunflower seed for the 1987/88 marketing year were fixed by Council Regulations (EEC) No 1917/87 (3) and (EEC) No 1918/87 (4) ; Whereas the amount of the subsidy for sunflower seed provided for in Article 27 of Regulation No 136/66/EEC, the amount of the compensatory aid provided for in Article 14 of Council Regulation (EEC) No 475/86 0 and the amount of the special aid provided for in Council Regulation (EEC) No 1920/87 (6) were fixed by Commission Regulation (EEC) No 864/88 Q from 1 April 1988 and by Commission Regulation (EEC) No 91*3/88 (8) from 7 April 1988 ; Whereas, in the absence for the 1988/89 marketing year of the target price for sunflower seed and of the reduction in the amount of the subsidy resulting from the maximum guaranteed quantities system, the amount of the subsidy in case of advance fixing for that marketing HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (4) of Regulations (EEC) No 864/88 and (EEC) No 913/88 , 'for colza and rape' is replaced by 'for colza, rape and sunflower seed'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1988 as regards Regulation (EEC) No 864/88 and with effect from 7 April 1988 as regards Regulation (EEC) No 913/88 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66 .(A OJ No L 110, 29 . 4. 1988 , p. 10 . (3) OJ No L 183, 3 . 7 . 1987, p. 14. (&lt;) OJ No L 183, 3 . 7. 1987, p. 16 . fa OJ No L 53, 1 . 3 . 1986, p. 47. ( «) OJ No L 183, 3 . 7 . 1987, p. 18 . 0 OJ No L 87, 31 . 3 . 1988, p. 53. (8) OJ No L 90, 7. 4. 1988 , p. 14.